Title: James Madison to Bernard Peyton, 19 May 1835
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir.
                            
                            
                                
                                May 19. 1835.
                            
                        
                        
                        I have recd. your two letters of the 12th & 16th. the former with bill of articles sent by Aleck
                            which came safely to hand. Your clerk in summing the articles made the amount $283.15 instead of $183.15 an inadvertency
                            readily corrected.
                        It would be unreasonable not to be satisfied with the sales of the two last hogsheads of tobacco & I
                            hope we may prove as fortunate in the two my wagon will set off with tomorrow.
                        Be pleased to remit from the amount balances of three hundred dollars to Mr. William Allen of Fredericksburg,
                            as soon as convenient.
                        
                    